Citation Nr: 1622719	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability prior to September 15, 2015, and in excess of 30 percent beginning on November 1, 2016.

2.  Entitlement to service connection for a right hip disability, including as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a left hip disability, including as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a low back disability, including as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for a right knee disability, including as secondary to a service-connected left knee disability.

6.  Entitlement to service connection for an acquired psychiatric disability, including as secondary to a service-connected left knee disability.

7.  Entitlement to service connection for a sleep disorder, including as secondary to a service-connected left knee disability.

8.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Deanne Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issues of entitlement to an increased rating for a left knee disability and entitlement to service connection for a left hip disability, a low back disability, a right knee disability, an acquired psychiatric disability, and a sleep disorder as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's right hip arthritis is related to service.


CONCLUSIONS OF LAW

Right hip arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends that his right hip disability is a result of his service-connected left knee disability.  The evidence shows the Veteran has a current right hip disability and a service-connected left knee disability.  A VA treatment note from February 2013 connected the Veteran's current right hip disability to active service.  The provider indicated that the Veteran had significant findings of arthritis in his right hip and that the level of degeneration was out of proportion to the Veteran's age.  The provider stated that the left knee injury changed the Veteran's body dynamics, which resulted in traumatic loading to the right hip.  As there is a medical nexus between the Veteran's claimed right hip disability and his service-connected left knee disability, service connection for the right hip is granted. 


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, service connection for a right hip disability is granted. 





REMAND

Issuance of SOC/Manlincon

The Veteran's claims for service connection for a right knee disability, an acquired psychiatric disorder, and a sleep disorder were adjudicated by the RO in an April 2010 rating decision.  Thereafter the Veteran submitted a timely Notice of Disagreement regarding the RO's decision; however, the RO failed to further adjudicate these claims.  As the RO has not yet issued an SOC with respect to the claims addressed in the April 2010 rating decision, the Board must remand them for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Left Knee

The Veteran last received a VA examination for his left knee in March 2010.   The Veteran asserted in his March 2016 Board hearing that the examination did not represent an accurate evaluation of his condition.  Under normal circumstances, remand for a VA examination would be needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  However, the Veteran received a total left knee replacement during the pendency of the appeal.  Consequently, a retrospective medical opinion is in order.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  The provider of the retrospective medical opinion is asked to opine whether the Veteran was entitled to separate ratings under additional diagnostic codes, to include DC 5258 or 5259, and whether his disability picture more closely approximated a higher rating at any time during the appeal period.  There is significant medical evidence of record that should be examined in conjunction with the opinion.

The Veteran also asserted during his March 2016 Board hearing that his total left knee replacement has resulted in continued pain and discomfort.  Currently, his left knee is temporarily rated at 100 percent and is scheduled to reduce to 30 percent at the end of the year following implantation of the prosthesis.  The Veteran has suggested that he may be entitled to a 60 percent rating instead, under DC 5055.  On remand, the Veteran should be provided a VA examination to determine the nature and severity of his left knee disability, status post total knee replacement.

Left Hip and Low Back

The Veteran received a VA examination in regard to his left hip and low back claims in March 2010.  Subsequently, the RO requested an addendum medical opinion regarding the low back claim, which was issued in December 2012.  These examinations and the addendum are not adequate for adjudicative purposes.  The Veteran asserts that his service-connected left knee disability either caused or aggravated his left hip and low back.  The examination reports do not adequately address the Veteran's contentions, especially the issue of aggravation.  On remand, the Veteran should be afforded new VA examinations to discuss the etiology of his left hip and low back disabilities.  The examiner should opine as to whether the Veteran's service-connected left knee disability caused or aggravated these disabilities.  Supporting rationale must be included.

In addition, numerous VA treatment notes suggest that the Veteran's weight is a significant factor for each of his orthopedic disabilities.  The examiner is asked to comment on the relationship between the Veteran's service-connected left knee disability, his weight, and his left hip and low back disabilities.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a
TDIU due to service-connected disability is part and parcel of a rating issue when TDIU is raised by the record during the pendency of the rating issue.  In his March 2016 Board hearing, the Veteran specifically requested he be considered for a grant of TDIU due to his service-connected disability.  On remand, the Veteran should be provided the appropriate VCAA notice regarding the requirements to substantiate a TDIU.  The RO should also fully develop the other claims being remanded before adjudicating entitlement to TDIU in the first instance.  If, after the other claims have been developed, the Veteran does not meet the criteria for a schedular TDIU, the RO should determine whether the issue should be referred for extraschedular consideration.

In regard to all of the claims being remanded, the Veteran should be notified that he may submit statements from himself and others who have observed the Veteran, describing their impressions of the impact that his left knee disability, right hip disability (and any subsequently granted service-connected disabilities, if applicable) have had on his ability to work.

On remand, any outstanding VA treatment notes should be associated with the claims file and records should be associated with the claims file until it returns to the Board.  The Veteran should be also asked to identify any private treatment for any of the claims being remanded.  The RO should attempt to obtain any records identified and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support of his claim. The Veteran should be provided an appropriate amount of time to respond to this notification. This notification should be associated with the claims folder.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran, describing their impressions of the impact that his left knee disability and right hip disability (and any other subsequently service-connected disabilities, if applicable) have had on his ability to work.

3.  Obtain all outstanding VA records and associate them with the claims file; then continue to associate outstanding VA records with the claims file until it returns to the Board.

4.  Invite the Veteran to identify any additional medical providers who treated him for any of the claims discussed herein.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

5.  After obtaining any outstanding records and conducting any appropriate development, issue an SOC regarding the Veteran's claims for service connection on both a direct and secondary basis for a right knee disability, an acquired psychiatric disorder, and a sleep disorder.  

6.  Schedule the Veteran for a VA examination to determine the current nature, extent and severity of his left knee disability, status post total knee arthroplasty.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.

In addition, the examiner should also provide a retrospective medical opinion as to the nature, extent and severity of his left knee disability from October 2008 until his total knee arthroplasty in September 2015, including whether and to what extent the Veteran experienced functional loss due to pain and/or any of the other symptoms noted above.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  A complete rationale for any opinion expressed shall be provided.
The examiner must also indicate whether, and to what extent, there was any knee instability, subluxation, locking, or meniscus abnormality.

If the examiner cannot provide any opinion requested above, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be accomplished before the claim is re-adjudicated.

7.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination(s) to determine the etiology of his left hip and low back disabilities.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.

The examiner should opine as to whether the Veteran's service-connected left knee disability caused or aggravated his left hip and low back disabilities.  

The examiner is asked to comment on the relationship between the Veteran's service-connected left knee disability, his weight, and his left hip and low back disabilities.

8.  After all the above development has been completed the RO should undertake whatever development deemed appropriate to adjudicate his TDIU claim, to include determining whether referral for extraschedular consideration is appropriate. 

9.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal considering all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


